Per Curiam.
The pertinent provisions of the policy are clear and unambiguous. We give the language used its plain, natural, ordinary and obvious meaning. Marshall v. Insurance Co., 246 N.C. 447, 98 S.E. 2d 345. Plaintiff’s evidence compels the conclusion that his tragic injury is not within the coverage of the policy. At the time of the accident plaintiff was not “riding in or on” the tractor. He was not “struck, knocked down or run over” by a moving vehicle, machine or implement. He was in the process of “adjusting” the harvester, the head of which had become jammed by the silage and was temporarily inoperative, and he was injured by the harvester.
The judgment below is
Affirmed.
*68Denny, C.J., took no part in the consideration or decision of this case.